Title: Washington’s Thoughts upon a Plan of Operation for Campaign 1778, 26–29 April 1778
From: Washington, George
To: 



[Valley Forge, c.26–29 April 1778]

In our present situation, and under our present prospects, there appears to be but one of three things that we either can do, or ought to attempt—First, by a collected force, to aim at the destruction of the Enemy in Philadelphia. Secondly, by dividing it, to attempt something against New York whilst Troops are left to cover this Country—& thirdly, by doing neither, lay quiet in a secure Camp and endeavour by every possible means to train and discipline our Army; thereby making our numbers (thô small) as formidable as possible. The first is, undoubtedly, the most desirable object, if within the reach of possibility—the Second, is also an important one, if practicable upon rational grounds. the third, we certainly have in our power to accomplish, if it is advisable.
Each of them deserves mature consideration, & should be placed in every point of light, that human wisdom can view them. The two first requires the aid of Militia—will be attended with considerable expence—great waste of Military Stores, and Arms—and will call for great supplies of Provisions; which, probably, are not within our reach. The third would be giving the Enemy time to receive their reinforcements, spread their baneful influence more extensively—and be a means of disgusting our own People by our apparent inactivity—but to judge accurately of points of this magnitude, let each case be considered seperately, and the advantages, & disadvantages, with the number of Men necessary for their execution, be fairly stated and canvassed, without having much regard to popular opinions.
By the first of June we may, I should suppose, count upon 17,000 Continental Troops fit for duty in this State, Including those upon the

North River, and at Albany; & I think we shall not over rate the Enemy in Philadelphia if we place them at 10,000 exclusive of Marines & Seamen. How many Men then, and what measures, are necessary, to attempt any thing with a prospect of success against this number of Troops in that City? are questions that naturally lead me into a consideration of the
First Plan.
Out of the aforesaid Number of 17000 Continental Troops, not less than two thousand, I should suppose, even with the aid of Militia, can maintain our Posts and Forts on the North River, and secure the important communication with the Eastern States; from whence, most of our Supplies must come—this reduces the Number to 15,000; and two methods of attack presenting themselves for consideration, to wit, by regular approaches, and Blockade, I will make a few observations on each.
The attack by regular approaches simply, & unconnected with a Blockade, would require the least number of Men, because they would be more compact, and their operations more confined; but even here, not less I shd think than 20,000 Men (which will be a call upon the Militia for 5000) would be sufficient to afford Detachments, carry on the Works, and resist a Sortee of the Enemy’s whole force. In case of good behaviour in the Troops on both sides (& we have little room to doubt it on theirs) what time will it probably take to carry the Lines? what expence of Ammunition? what will our probable loss be? and what shall we gain by it. there retreat being open, easy, and secure by water and their Stores removed. A Quantity of Goods might be found there, belonging to Individuals, whose property would deserve confiscation, and that would be all; except the honor of driving them from the City.
To attempt to reduce the City, or rather Troops in it, by a Blockade, it is indispensably necessary to possess Billingsport, with Troops sufficient to hold it against any number not much short of the Enemy’s whole force; for which reason, I should think much less than 5000 Men at the Fort, and in the Jerseys, wd not answer the purpose of holding the place, and cutting off their communication with that shore—Another strong body should be in the Neighbourhood of Derby; as nearly opposite to Billingsport as possible, and strongly Fortified—2500. or three thousand may be sufficient for this Post after it is fortified because it could be supported from the Main body. These two Posts should, at all events stop the Passage of Ships; or the end of taking them would not, by any means, be answered. 18,000 Men might then lay in Front of the Enemy’s Lines, between the two Rivers, and secure themselves in Lines, or by Redoubts, and act as circumstances may dictate—A Bridge of Communication to be thrown over the Schuylkill,

at the most convenient place to this positon—and the Galleys to take post as low in the Delaware, and as much upon the left Flank of this position, as Possible. a Number of Boats in their Rear for the purpose of a speedy transportation of Troops across that River if need be—Posts thus taken, & held, would, in time, starve the Town; or open a door to some other mode of attack, which might prove successful, and more expeditious. This plan at the lowest computation, requires (in aid of the 15,000 Continental Troops) Ten, or 11,000 Militia.
Second Plan.
To carry this into execution, there must be a seperation of our Force, and an aid of Militia—not less than five or Six thousand Troops should go from this Army to join those on the North River; & act in concert with the Militia—As the success of this enterprize would depend in a great measure upon the well timing of matters, and celerity in the execution—hints & false appearances should favor the idea of an Attack upon Philadelphia; in order, if possible, to draw the attention from & Weaken New York and its dependencies—A body of 1000 Jersey Militia, including those now at Elizabeth Town, should assemble without fail, at that place, on the 10th day of June—A Number of Boats should also be collected there, & two or three field Piece (of Iron Cannon) with a view of detaining the Troops upon Staten Island; or making a descent thereon, if they should be removed; or very considerably weakened. these Men to be draughted to serve at least two Months after they arrive at the place of Rendezvous, the day abovementioned.
A like number of Connecticut Militia to assemble (unincumbered with Baggage) at Norwalk; on the same day; and to be provided, if possible, with whale Boats sufficient for the Transportation of at least 800 Men—these Men, and Boats, to move down towards East Chester as the Enemys lines at Kings bridge are approached by the Main body from the highlands; or to act from thence against Long Island or York Island as circumstances may require.
Previous to any movements of this Kind; a correspondance to be settled with Staten Island, & Long Island, to discover what effect these operations, when they take place, will have upon the Troops upon those Islands.
The Militia from the States of New York and Connecticut, now at the Posts in the High-lands to be increased to two thousand; whereof, five hundred only may be drawn from Connecticut (as they are called upon for a thousand to Rendezvous at Norwalk & are also to furnish Rhode Island with Men)—these Troops are also to assemble at Fishkill on the 10th of June with as little Baggage as possible. all the Militia are to serve two months from the date of their arrival, & to bring Arms &ca with them.

The Quarter Master Genl, & Commissaries of Provisions, & Military Stores, are to make ample provision in their respective departments under the best colourable pretences to deceive. The heavy Brass field pieces, & largest Howitzers should be drawn to that Quarter in the same manner, and under like false appearances. Ponton’s should be provided for throwing a Bridge across Harlem River, if need be. a Number of Boats should also be provided at the Post in the Highlands—Numbered, and the Number of Men which each will carry precisely ascertaind; and the whole under skilful officers, to favor an Imbarkation with regularity and dispatch, if occasion should require it. Sheepskin & Nails to be provided for Mufling the oars. A Redoubt to be thrown up at Kings Ferry to secure the passage of Boats from the Enemys Armed Vessells. and good Horses for Transportation of the Artillery—A Number of Teams should also be provided for the purpose of Transporting Provisions—Forage—& Stores with the Army to Kings Bridge—and this to be done under pretence of transporting Provisions &ca to the Army in this State. The Commissary of Provns should also, under the Idea of providing for the Troops, on their March from the North River to this Camp, lay in a stock at Morristown, & sufferans; and a small qty at Bound brook.
These several Orders being given, and the alarm communicated to Philadelphia, creating proper jealousies there—and matters upon the No. River, &c. being in a proper Train, the Troops from here, for that Service, may be put in motion in three divisions—the first may be crossed at Bordenton by the Boats & Galleys giving oblique hints that they are bound to Billingsport after being joined by the Troops which cross above, but nevertheless are to halt there, till the effect of the discovery in Phila., of the real movement, is known; and then advance on, or (in case the Enemy should attempt to throw a body of Men across to So. Amboy by Land) oppose them in conjunction with the Militia, to the utmost. and, that as great a body of Militia may be drawn forth, in case of such an event, as possible, without having them out upon uncertainty & expence let a Beacon be fixed at the noted Tree near Princeton, to be answered by others on the adjacent heights, and fired by order from the Commanding Officer at Bordenton; upon which the Militia who are to be first previously notified of the intention, are immediately to Assemble at Cranbury under cover of the Continental Troops with four days Provins & by Arms, and obstructions in the roads, give every possible opposition to the March of the Enemy.
The Second division which is also to Mar[ch] at the same time, may take the Rout by Trenton (under pretence of not interfering with the first division at Bordenton thence) by Somerset Court House, Springfield, great falls, Peramous, Kakeate, &ca to Kings Ferry.

The third division also Marching at the same time & throwing out the same Ideas may advance by the way of Coryells, Morristown, Pompton, Sufferans &ca to Kings Ferry where Boats are to meet & Transport them. These movements may be countenanced, & covered, by the whole Army advancing to the white Marsh or edge hill. The Rout of each of the two last divisions to be precisely pointed out, & their Marches & halting days assignd that it may be known to an hour when they will arrive at the North River; the day before which the Troops at New Windsor &ca are to take Post at some proper Incampment on the other side, to be marked out by proper hands. from whence, after a little refreshment, & arrangement, the whole are to advance, and take post near the Enemy’s Lines, and Works at Kings bridge. This, undoubtedly, will draw the Enemy’s whole force to that place, or nearly so, leaving the City of New York, Staten, & long Island, bare of Troops—to remedy this, the Shipping will, unquestionably, be disposed of to the best advantage; but whether they can afford effectual cover to those places, or not, is a matter of doubt. If they can, no disadvantage to them will follow their withdrawing the Troops from those Posts—If they cannot, their force becomes divided—their attention distracted, by a care for different objects; and easy descents may be made on the two Islands whilst the City itself through conscious security may be liable to surprize by a rapid move of the Boats from Peekskill to Philips or that Neighbourhood, for Troops to imbark, and run down under cover of a dark Night, upon the ebb tide with mufled oars.
If nothing can be effected by surprize, or a coup de main, it remains to be considered how far the Works are to be carried by regular approaches; and what may be the consequences of spending so much time as must be involved in the operation. To advance by regular approaches to Fort Independance will, I conceive, be tedious & laborious, on acct of the roughness of the ground—and must also be expensive in the article of Ammunition. A Bridge should be in readiness to throw over Harlem River; but unless the City, or Fort Washington could be previously possessed; or there should be force of Men and Artillery sufficient to besiege Forts Independance and Washington at the sametime, Troops on the Island might be endangered without answering any valuable purpose, as the Enemy could draw their supplies by Water under cover of Night, maugre any post we could take there.
If upon the whole then our operations are to be confined to regular approaches—first to Fort Independance—then to Fort Washington—& lastly to the City, it is incumbent on us to consider, what time it will take to effect these, and what will be the probable loss on our side in the operation’s—The first depends upon the nature of the Ground, and the skill with which the works are conducted. & the second, from

the time, & manner of them. But, a matter of no small moment, is, to judge with some degree of accuracy, of the effect that these operations of ours will have upon the Enemy in Philada. To suppose that General Howe will lay quiet there till his reinforcements arrive, if he thinks New York in danger is to suppose what I have not the smallest conception of; and therefore I rather believe that he will pursue one or the other of these two measures; either to reinforce it strongly, leaving a bare Garrison in Philadelphia—or weakly, with some of his most indifferent Regimts (fit enough however for Garrison duty); and with the Flower of his Troops, aim a stroke at this army, & our Stores; and endeavour, by vigorous exertions, to spread Terror & dismay through the State. if he should adopt the first measure, what chance shall we have of success at New York? and what good will result from the Manœuvre? unless, fortunately, it should be a means of transferring the War to New York—thereby disconcerting General Howe’s plans—and placing things in a more eligable situation by removing him from a Country of supplies, & ourselves to a Country of support. on the other hand, if he should pursue the secd Plan, prove successful, and the enterprize on New York unfortunate, will not the world condemn the undertaking as ill judged, and impolitic, it being a well known fact, that little is to be expected from the spirit of the People of this state, in case of such a Manouvre of the British Troops, and much to be apprehended from their disaffection.
The third Plan—
Has advantages and disadvantages attending it—on the one hand, no advantage is attempted to be taken of the Enemy, in their weakest State—but they suffered to remain in peace, boasting their powers & expectation, & spreading their baneful influence far & wide, till their reinforcements enable them to take the field with some degree of eclat—&, if considerable, to form new expeditions—to which may be added the disgust, and dissatisfaction of the Public and their concomitant evils—On the other hand, we are also getting strength in the Continental line, by recruits Draughts, &ca—and shall have time to train and discipline our Officers & men; making the number even if it should prove small, formidable—we shall have leizure to appoint our Officers—arrange the Army—& recover from the disordered State we are now in for want of these and knowing upon what establishment the Army will be placed—We should, moreover, be able to form our Magazines—examine into the State of our Provisions, and know how far it would be in our power to feed, and supply a promiscuous number before they were assembled, avoiding a considerable expence and infinite waste, which must be incurred with Militia in order to attempt that which must be precarious in the Issue; and ruinous if it failed—We could also

make this a strong and formidable Post—too formidable to attack, and too dangerous for the Enemy to leave in their Rear, if they should incline to advance into the Country.
More reasons might be urged for, & against, the three Plan’s here proposed—much also might be said on the state of our currency—badness of our credit—the temper of our People—their expectations—and their fear of seeing one capital place after another fall into the hands of the Enemy, without an attempt to rescue them—The blockade of our Ports—high prices of Comodities &ca are also worthy of great attention but, as these are matters which must have occurr’d to every one, before whom these considerations are proper to be laid, these need, no particular discussion of them in this place although, in the ultimate determination, they are worthy of the closest attention; for altho reason and sound policy (founded on a due regard to circumstances) must be the basis of our opinions, yet popular expectations should always be complied with where injury in the execution is not too apparent; especially in such a contest as the one we are engaged in—where the Spirit, and willingness of the People must, in a great measure, take place of coercion.
General Sullivan might (to use Gen. Howe’s phraze) make demonstration of a descent upon Rhode Island, which would prevent any succour from that Quarter to New York, or expose the Garrison there exceedingly.
